Filed 11/16/20; See concurring opinion
                    CERTIFIED FOR PUBLICATION

  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                     SECOND APPELLATE DISTRICT

                                 DIVISION FIVE



In re                                       B303744

                                            (Los Angeles County
        MICHAEL WILLIAMS,                   Super. Ct. No. MA003279)


                      on Habeas Corpus.

         ORIGINAL PROCEEDING; petition for writ of habeas
  corpus. Superior Court of Los Angeles County, Daniel B.
  Feldstern, Judge. Petition denied.
         Joshua L. Siegel, under appointment by the Court of
  Appeal, for Petitioner.
         Xavier Becerra, Attorney General, Phillip J. Lindsay,
  Assistant Attorney General, Amanda J. Murray and Charles
  Chung, Deputy Attorneys General, for Respondent.


                  _____________________________________
                                  I.
                         INTRODUCTION
      Petitioner Michael Williams was 21 years old when he shot
and killed two men during a robbery. A jury convicted him of two
counts of first degree murder (Pen. Code, § 187, subd. (a)) 1 and
found true the allegation that he personally used a firearm in the
commission of the robbery (§ 12022.5, subd. (a)). It also found
true the special circumstance allegations that he committed
multiple murders (§ 190.2, subd. (a)(3)) and murder during the
commission of robbery (§ 190.2, subd. (a)(17)). A court sentenced
him to two consecutive terms of life without the possibility of
parole (LWOP). We affirmed the conviction and sentence on
direct appeal. (People v. Williams (Aug. 21, 1995, B083327)
[nonpub. opn.].)
      Petitioner, self-represented at the time, filed a petition for
writ of habeas corpus on January 21, 2020. He asserted that the
denial of a youth offender parole hearing under section 3051
violates his right to equal protection of the laws and constitutes
cruel and unusual punishment. Under section 3051, subdivision
(b), most inmates under age 26 at the time of their “controlling
offense” become eligible for a youth offender parole hearing in
their 15th, 20th, or 25th year of incarceration. 2 The different
statutory parole hearing dates depend on the offense. (§ 3051,
subd. (b).) Section 3051, subdivision (h) is the exception to the
rule. It excludes from youth offender parole hearings offenders,


1     All statutory citations are to the Penal Code.
2     The “ ‘[c]ontrolling offense’ ” is “the offense or enhancement
for which any sentencing court imposed the longest term of
imprisonment.” (§ 3051, subd. (a)(2)(B).)




                                 2
like petitioner, who are serving LWOP sentences for offenses
committed “after the person had attained 18 years of age.” (Ibid.)
       We appointed counsel for petitioner and issued an order to
show cause. We now deny the petition.
                                  II.
                           DISCUSSION
A.     Youth Offender Parole Hearings
       Youth offender parole hearings under section 3051 were
established by the Legislature in 2013, following a series of
United States and California Supreme Court cases addressing
the constitutionality of lengthy prison sentences for juvenile
offenders. In Graham v. Florida (2010) 560 U.S. 48 (Graham),
the United States Supreme Court had held the Eighth
Amendment prohibits states from imposing an LWOP sentence
on a juvenile convicted of a nonhomicide offense. (Graham, at
pp. 74-75.) Two years later, in Miller v. Alabama (2012) 567 U.S.
460 (Miller), the Supreme Court held the Eighth Amendment
prohibits mandatory LWOP sentences for juveniles, regardless of
the crime, including murder. (Miller, at p. 479.)
       The holdings in the two cases were founded on the
diminished culpability of juveniles and their greater prospects for
reform. Both cases relied on earlier similar findings in Roper v.
Simmons (2005) 543 U.S. 551 (Roper), which declared the death
penalty for juveniles unconstitutional. Citing brain science and
psychological studies, Graham and Miller, like Roper, were
predicated on the accepted differences between adult and juvenile
offenders. Children have a “ ‘ “lack of maturity and an
underdeveloped sense of responsibility,” ’ leading to recklessness,
impulsivity, and heedless risk-taking.” (Miller, supra, 567 U.S.
at p. 471.) They “ ‘are more vulnerable . . . to negative influences




                                 3
and outside pressures,’ ” have limited “ ‘contro[l] over their own
environment,’ ” and “lack the ability to extricate themselves from
horrific, crime-producing settings.” (Ibid.) And because “a child’s
character is not as ‘well formed’ as an adult’s[,] his traits are ‘less
fixed’ and his actions less likely to be ‘evidence of irretrievabl[e]
deprav[ity].’ ” (Ibid., first brackets added.) These characteristics
mean a juvenile offender is both less culpable and more likely to
rehabilitate than an adult offender. For that reason, states are
required to provide juvenile offenders with a “meaningful
opportunity to obtain release based on demonstrated maturity
and rehabilitation.” (Graham, supra, 560 U.S. at p. 75.)
       In People v. Caballero (2012) 55 Cal.4th 262 (Caballero),
the California Supreme Court extended Graham and Miller’s
reasoning to a juvenile sentenced to 110 years to life in prison for
nonhomicide crimes. Although Caballero did not receive a literal
LWOP sentence, he would not have been eligible for parole for
over 100 years, effectively giving him no “meaningful
opportunity” to “ ‘demonstrate growth and maturity’ ” and
thereby secure release during his natural lifespan. (Caballero, at
p. 268.) The Caballero court held the 110-years-to-life sentence
unconstitutional and urged the Legislature “to enact legislation
establishing a parole eligibility mechanism that provides a
defendant serving a de facto life sentence without possibility of
parole for nonhomicide crimes that he or she committed as a
juvenile with the opportunity to obtain release on a showing of
rehabilitation and maturity.” (Id. at p. 269, fn. 5.)
       The following year, the Legislature enacted section 3051 to
address “the situation, the subject of People v. Caballero, in which
a youth is sentenced to life-with-the-possibility of parole, which
may serve as a de facto life sentence.” (Assem. Com. on




                                  4
Appropriations, Analysis of Sen. Bill No. 260 (2013-2014 Reg.
Sess.) as amended Aug. 12, 2013, p. 2.) Juveniles sentenced to
LWOP, however, were not included in the bill’s provisions
because the Legislature believed the law already provided a
remedy for those offenders: Under section 1170, subdivision
(d)(2), inmates who were under age 18 at the time of their crimes
and sentenced to LWOP could petition the court for resentencing
after 15 years. (Assem. Com. on Appropriations, Analysis of Sen.
Bill No. 260 (2013-2014 Reg. Sess.) as amended Aug. 12, 2013;
see also § 1170, subd. (d)(2).) 3
       Effective January 1, 2016, section 3051’s provisions were
extended to offenders who were under age 24 at the time of their
offenses. (Stats. 2015, ch. 471, § 1 (Sen. Bill No. 261).) Two years
later, they were further extended to include offenders who were
under age 26 when they committed their crimes. (Stats. 2017,
ch. 675, § 1 (Assem. Bill No. 1308); see also § 3051, subd. (a)(1).)
In doing so, the Legislature cited “[r]ecent neurological research
show[ing] that cognitive brain development continues well
beyond age 18 and into early adulthood.” (Assem. Com. on
Appropriations, Analysis of Sen. Bill No. 261 (2015-2016 Reg.
Sess.) as amended July 1, 2015, p. 1; see also Assem. Com. on
Public Safety, Analysis of Assem. Bill No. 1308 (2017-2018 Reg.
Sess.) as amended Mar. 30, 2017.)
       In 2016, the United States Supreme Court held in
Montgomery v. Louisiana (2016) 577 U.S. __[136 S.Ct. 718]
(Montgomery) that Miller’s prohibition against mandatory LWOP
sentences for juvenile offenders is retroactive. Concerned that its

3     Section 1170, subdivision (d)(2) is not a youth offender
parole hearing statute. It provides for resentencing of juveniles
when certain conditions are satisfied.




                                 5
retroactive application of Miller would result in mandatory
resentencing of large numbers of inmates, the Montgomery court
advised of an alternative. “Giving Miller retroactive effect,
moreover, does not require States to relitigate sentences, let
alone convictions, in every case where a juvenile offender
received mandatory life without parole. A State may remedy a
Miller violation by permitting juvenile homicide offenders to be
considered for parole, rather than by resentencing them.”
(Montgomery, at p. 736.)
       Shortly after the Supreme Court issued its opinion in
Montgomery, the Court of Appeal in In re Berg (2016)
247 Cal.App.4th 418, 438-439 (Berg) held the resentencing
procedure in section 1170, subdivision (d)(2) failed to provide an
adequate remedy for juvenile offenders serving LWOP sentences.
For some, the statute did not comport with Miller, for others the
statute did not apply at all. (Berg, at pp. 438-439.) 4
       It was in response to Montgomery and Berg that the
Legislature once again amended section 3051 to extend youth
offender parole hearings, for the first time, to inmates sentenced
to LWOP for crimes committed before age 18. (Sen. Com. on
Public Safety, Analysis of Sen. Bill No. 394 (2017-2018 Reg.
Sess.) Feb. 15, 2017.) The senate bill analysis states that the
legislation “clarifies that it does not apply to those with a life
without parole sentence who were older than 18 at the time of his

4     The Berg court expressly declined to follow a then existing
Court of Appeal opinion, In re Kirchner (2016) 244 Cal.App.4th
1398, which held that section 1170, subdivision (d)(2) provided an
adequate remedy under Miller and Montgomery. The Supreme
Court granted review in Kirchner and reversed, holding “that
section 1170(d)(2) does not provide an adequate remedy at law for
Miller error.” (In re Kirchner (2017) 2 Cal.5th 1040, 1043.)




                                6
or her controlling offense.” (Id. at p. 2.) The amendment thus did
not provide any relief to petitioner who had committed an LWOP
offense after he had attained 18 years of age.
B.     Equal Protection
       Petitioner’s first contention is that his sentence violates the
constitutional right to equal protection of the laws. We begin our
analysis accordingly. “The Fourteenth Amendment to the United
States Constitution and article I, section 7 of the California
Constitution guarantee all persons the equal protection of the
laws. To succeed on an equal protection claim, [petitioner] must
first show that the state has adopted a classification that affects
two or more similarly situated groups in an unequal manner.
[Citation.] . . . [¶] Where a class of criminal defendants is
similarly situated to another class of defendants who are
sentenced differently, courts look to determine whether there is a
rational basis for the difference. [Citation.]” (People v. Edwards
(2019) 34 Cal.App.5th 183, 195 (Edwards).) “[E]qual protection
of the law is denied only where there is no ‘rational relationship
between the disparity of treatment and some legitimate
governmental purpose.’ [Citation.] . . . This standard of
rationality does not depend upon whether lawmakers ever
actually articulated the purpose they sought to achieve. Nor
must the underlying rationale be empirically substantiated.
[Citation.] While the realities of the subject matter cannot be
completely ignored [citation], a court may engage in ‘ “rational
speculation” ’ as to the justifications for the legislative choice
[citation]. It is immaterial for rational basis review ‘whether or
not’ any such speculation has ‘a foundation in the record.’
[Citations.]” (People v. Turnage (2012) 55 Cal.4th 62, 74-75.) So
long as there is “any reasonably conceivable state of facts that




                                  7
could provide a rational basis” for the disparity, “[e]qual
protection analysis does not entitle the judiciary to second-guess
the wisdom, fairness, or logic of the law.” (Id. at p. 74.)
       The first step in the equal protection analysis is to
determine whether two groups are similarly situated. The
question “ ‘is not whether persons are similarly situated for all
purposes, but “whether they are similarly situated for purposes of
the law challenged.” ’ [Citation.]” (People v. Brown (2012)
54 Cal.4th 314, 328; see also Edwards, supra, 34 Cal.App.5th at
p. 198.) Petitioner argues there he, as an adult criminal under
age 26 convicted of LWOP offenses, is similarly situated to adult
criminals under the age of 26 who are sentenced to non-LWOP
terms.
       Section 3051 was originally enacted to remedy the
constitutional challenges to de facto LWOP sentences for juvenile
offenders. The Legislature’s focus was no longer on juveniles
when it first extended section 3051 to certain crimes committed
by adults under 24 years old and later to adults under 26. The
legislative history suggests the Legislature was motivated by
dual concerns: that lengthy life sentences did not adequately
account for, first, the diminished culpability of youth, and second,
youthful offenders’ greater potential for rehabilitation and
maturation.
       The author of Assembly Bill No. 1308, which expanded
youth offender parole hearings to non-LWOP inmates under age
26 at the time of their crimes, explained the change “ ‘would align
public policy with scientific research. . . . Scientific evidence on
adolescence and young adult development and neuroscience
shows that certain areas of the brain, particularly those affecting
judgment and decision-making, do not develop until the early-to-




                                 8
mid-20s. Research has shown that the prefrontal cortex doesn’t
have nearly the functional capacity at age 18 as it does at 25.
The prefrontal cortex is responsible for a variety of important
functions of the brain including: attention, complex planning,
decision making, impulse control, logical thinking, organized
thinking, personality development, risk management, and short-
term memory. These functions are highly relevant to criminal
behavior and culpability.’ ” (Assem. Com. on Public Safety,
Analysis of Assem. Bill No. 1308 (2017-2018 Reg. Sess.) as
amended Mar. 30, 2017, p. 2, italics added.) The bill’s author also
noted a second consideration—that “ ‘motivation to focus on
rehabilitation has increased’ ” following section 3051’s enactment.
(Assem. Com. on Public Safety, Analysis of Assem. Bill No. 1308
(2017-2018 Reg. Sess.) as amended Mar. 30, 2017, p. 3.) “ ‘An
offender is more likely to enroll in school, drop out of a gang, or
participate in positive programs if they can sit before a parole
board sooner, if at all, and have a chance of being released.’ ”
(Ibid.)
       Petitioner argues, and we are inclined to agree, that youth
offenders sentenced to LWOP and those sentenced to a parole-
eligible life terms are similarly situated with respect to the
Legislature’s second goal—i.e., to account for youthful offenders’
potential for growth and rehabilitation. Applying the legislative
findings, one could say that both groups committed their crimes
before their prefrontal cortexes reached their full functional
capacity, when their characters were not yet fully formed. Both
groups are equally likely to demonstrate improved judgment and
decision-making as they reach emotional and cognitive maturity.
       We disagree, however, that youth offenders sentenced to
LWOP and those youth offenders sentenced to parole-eligible life




                                9
terms are similarly situated with respect to the Legislature’s first
goal, which is to calibrate sentences in accordance with youthful
offenders’ diminished culpability. While a 21-year-old special
circumstance murderer may, in fact, have diminished culpability
compared with a 28 year old who commits the same crime, he is
nonetheless more culpable and has committed a more serious
crime than a 21 year old convicted of a nonspecial circumstance
murder. (See People v. Descano (2016) 245 Cal.App.4th 175, 182
[“ ‘Persons convicted of different crimes are not similarly situated
for equal protection purposes. [Citations.]’ (People v. Macias
(1982) 137 Cal.App.3d 465, 473.)”]; People v. Pecci (1999)
72 Cal.App.4th 1500, 1503 [“[p]ersons convicted of different
offenses can be punished differently”]; see also In re Jones (2019)
42 Cal.App.5th 477, 481-482.) 5


5     In passing, petitioner also suggests he is similarly situated
to juveniles sentenced to LWOP. We disagree. As originally
enacted and first modified, section 3051’s purpose was to reform
actual and virtual life sentences meted out to juvenile offenders
to bring them within the federal constitutional limits expressed
in Graham, Miller, Montgomery, and Caballero. None of these
opinions extends constitutional limits on life punishments to
adults, even when those adults are just over the age of 18 at the
time of their crimes. The court’s language in Miller is clear:
“children are constitutionally different from adults for purposes
of sentencing.” (Miller, supra, 567 U.S. at p. 471.) This age
demarcation is neither advisory nor convenient. It is
constitutional. Having passed that demarcating line when he
committed double murder, petitioner—unlike juveniles who
commit the same crimes—is constitutionally eligible for an
LWOP sentence. (See In re Jones, supra, 42 Cal.App.5th at
p. 482.) He is not similarly situated to juveniles sentenced to
LWOP.




                                10
       Where two groups of individuals are not similarly situated
for purposes of the law being challenged, we need not proceed to
the next step of the equal protection analysis. (People v. Moreno
(2014) 231 Cal.App.4th 934, 941-942.) However, even if we
assume petitioner is similarly situated to non-LWOP
indeterminately-sentenced youth offenders aged 18 to 25, we still
would find no equal protection violation.
       “ ‘[E]qual protection of the law is denied only where there is
no “rational relationship between the disparity of treatment and
some legitimate governmental purpose.” ’ [Citation.]” (People v.
Williams (2020) 47 Cal.App.5th 475, 489.) So long as there is
“ ‘ “any reasonably conceivable state of facts that could provide a
rational basis” ’ ” for the disparity, “[e]qual protection analysis
does not entitle the judiciary to second-guess the wisdom,
fairness, or logic of the law.” (People v. Turnage, supra,
55 Cal.4th at p. 74.)
       The Legislature has prescribed an LWOP sentence for only
a small number of crimes. These are the crimes the Legislature
deems so morally depraved and so injurious as to warrant a
sentence that carries no hope of release for the criminal and no
threat of recidivism for society. In excluding LWOP inmates from
youth offender parole hearings, the Legislature reasonably could
have decided that youthful offenders who have committed such
crimes—even with diminished culpability and increased potential
for rehabilitation—are nonetheless still sufficiently culpable and
sufficiently dangerous to justify lifetime incarceration.
       In this case, petitioner was convicted of special
circumstance multiple murder. The crime carries a mandatory
sentence of LWOP or death (§ 190.2, subd. (a)), which are the
harshest penalties available under our penal system and are




                                 11
reserved for crimes of the most heinous nature. 6 (See In re
Nunez, supra, 173 Cal.App.4th at p. 728 [describing special
circumstance murders as “the most heinous acts” proscribed by
law].) The Legislature rationally judged this crime to be more
severe and more deserving of lifetime punishment than
nonspecial circumstance first-degree murder. This judgment is
“both the prerogative and the duty of the Legislature” and
“[e]qual protection analysis does not entitle the judiciary to
second-guess the wisdom, fairness, or logic” of that judgment.
(People v. Turnage, supra, 55 Cal.4th at p. 74.) 7

6      Individuals who commit certain kidnapping crimes are also
subject to an LWOP sentence. (See § 209, subd. (a).) In In re
Nunez (2009) 173 Cal.App.4th 709, 715, the Court of Appeal
found the punishment constituted cruel and unusual punishment
in a case involving a defendant who was under 16 years old. We
express no opinion on the constitutionality of LWOP sentences for
kidnapping imposed on a youthful offender like petitioner.
7      In its recent opinion in People v. Montelongo (Oct. 15, 2020,
B294095) ___ Cal.App.5th ___ [2020 WL 6074456], the court
refused to address the 18-year-old defendant’s argument that his
LWOP sentence deprived him of equal protection. The court held
the point had been waived because the argument was first made
in defendant’s reply brief. (Id. at *6, fn. 8.) Justice Segal’s
concurring opinion includes both cruel and unusual punishment
and equal protection considerations. “In his concurring opinion
in [In re] Jones, supra, 42 Cal.App.5th 477[], Justice Pollak,
joined by one of his colleagues, suggested that section 3051 may
deny equal protection to defendants who, like Montelongo, are
similarly situated to other 18 to 25 year olds for purposes of
determining whether their brains are capable of outgrowing ‘the
youthful impulses that led to the commission of their offenses,’
but who are nonetheless denied access to a youthful offender




                                 12
C.     Cruel and Unusual Punishment
       Petitioner argues that his LWOP sentence violates the
Eighth Amendment because it is grossly disproportionate to his
culpability. We consider his argument in terms of whether the
sentence is grossly disproportionate to the two special
circumstances murders petitioner committed, and whether
LWOP is grossly disproportionate for any youthful offender.
       1.    Cruel and Unusual Punishment as to Petitioner
       “[E]ven if sentenced to a life-maximum term, no prisoner
can be held for a period grossly disproportionate to his or her
individual culpability for the commitment offense. Such
excessive confinement . . . violates the cruel or unusual
punishment clause (art. I, § 17) of the California Constitution.”
(In re Dannenberg (2005) 34 Cal.4th 1061, 1096 (Dannenberg),
overruled on other grounds in In re Lawrence (2008) 44 Cal.4th
1181, 1191.) Whether a sentence is “grossly disproportionate” to
an offense is measured by “circumstances existing at the time of
the offense.” (In re Rodriguez (1975) 14 Cal.3d 639, 652.)



parole hearing because they were sentenced to life without the
possibility of parole instead of a sentence with the possibility of
parole. (See Jones, at pp. 485-486, [] (conc. opn. of Pollak, J.).)”
(Id. at *12, fn. 3.) The Montelongo concurrence continued, “And
yet we are stuck with the line that the United States Supreme
Court drew at 18 years old in Roper[, supra, 543 U.S. 551] in
2005 and that the Legislature imported into section 3051. (See
Roper[ ], at p. 574; § 3051, subd. (b)(4); court’s opn., ante, at
pp. ___ – ___].) Whether and where the Legislature should draw
a new line in section 3051 is not for us to say, but it may be time
for the Legislature to rethink the old Roper line.” (Montelongo, at
*12, fn. 3.)




                                13
       “ ‘[A] petitioner attacking his sentence as cruel or unusual
must demonstrate his punishment is disproportionate in light of
(1) the nature of the offense and defendant’s background, (2) the
punishment for more serious offenses, or (3) punishment for
similar offenses in other jurisdictions.’ [Citation.]” (In re Palmer
(2019) 33 Cal.App.5th 1199, 1207, review granted July 31, 2019,
S256149; see also People v. Mendez (2010) 188 Cal.App.4th 47,
64-65.)
       Petitioner argues an LWOP sentence for the crime he
committed is grossly disproportionate to his diminished
culpability as a 21-year-old offender. He maintains that he is less
culpable than a mature adult who commits the same crimes, and
yet both he and the mature adult will serve the same LWOP
sentence if he is not granted a youth offender parole hearing. In
fact, because he was younger at the time of incarceration, it is
likely he will serve a longer sentence than the mature adult,
despite the latter’s greater culpability. We conclude that
petitioner’s LWOP sentence is not grossly disproportionate to the
two special circumstances murders he committed.
       With the exception of death, LWOP is the most severe
penalty available under our Penal Code. As a result, it
necessarily encompasses a range of conduct, all among the most
deplorable crimes prescribed by law, but some still more
deplorable than others. Some LWOP inmates may be more
culpable than other LWOP inmates. However, the Eighth
Amendment does not require us to finely calibrate sentences
among inmates. (See Graham, supra, 560 U.S. at p. 60;
Harmelin v. Mich. (1991) 501 U.S. 957, 996-1005 (conc. opn. of
Kennedy, J.); In re Coley (2012) 55 Cal.4th 524, 542.) Courts
need not rank every convicted defendant on a continuum of




                                14
culpability and ensure each of their sentences are precisely
matched to their particular culpability as compared to another
defendant’s culpability. (See People v. Mincey (1992) 2 Cal.4th
408, 476 [“intercase” proportionality review not required].)
Rather, the Eighth Amendment prohibits only sentences that are
grossly disproportionate to an individual’s crime. Our Supreme
Court has cautioned this limitation “will rarely apply to those
serious offenses and offenders currently subject by statute to life-
maximum imprisonment.” (Dannenberg, supra, 34 Cal.4th at
p. 1071.)
       Even assuming petitioner’s diminished culpability as a 21
year old, the constitutional limitation has not been reached here.
Petitioner shot and killed two people with a .22-caliber bolt action
rifle in the course of a robbery. He admitted to a fellow inmate
that he shot one of the victims because the victim recognized him,
and then shot the other victim as he turned to run away.
Petitioner then took one of the victim’s credit cards and used it at
least 10 times before his arrest. (People v. Williams, supra,
B083327.)
       The United States and California Supreme Courts have
recognized there is no crime more depraved or more injurious
than intentional first-degree murder. (See People v. Contreras
(2018) 4 Cal.5th 349, 382 [nonhomicide crimes “ ‘may be
devastating in their harm, . . . but “in terms of moral depravity
and of the injury to the person and to the public,” they cannot be
compared to murder in their “severity and irrevocability.” ’
(Kennedy v. Louisiana (2008) 554 U.S. 407, 438.)”].) This is
doubly true in the case of a double murder, even when committed
by a 21 year old. (See People v. Garnica (1994) 29 Cal.App.4th
1558, 1563 [in case involving a multiple murder special




                                15
circumstance finding, “[e]ach of the murders is deemed the more
heinous because it is one of multiple killings”].) In light of the
severity of this crime and the magnitude of the harm inflicted, we
cannot say that an LWOP sentence is “grossly disproportionate”
to petitioner’s culpability.
       2.     Cruel and Unusual Punishment as to any 21 year old
       To the extent petitioner contends an LWOP sentence is an
unconstitutional cruel and unusual punishment when imposed on
any 21-year-old defendant, we observe our Supreme Court has
essentially rejected that very argument in the context of the
death penalty. In People v. Flores (2020) 9 Cal.5th 371, 429, the
court acknowledged research that youths ages 18 to 21 share
many of the same cognitive and developmental deficiencies as
adolescents under age 18. Quoting from the court’s earlier
opinion in People v. Powell (2018) 6 Cal.5th 136, 192, the court
nonetheless held that 18 is “ ‘the age at which the line for death
eligibility ought to rest.’ ” If the Eighth Amendment does not
prohibit a sentence of death for 21 year olds, then most assuredly,
it does not prohibit the lesser LWOP sentence. 8




8      Our colleagues in Division Seven recently reaffirmed the
constitutionality of the line drawn at 18 years old in Montelongo,
supra, ___ Cal.App.5th ___ [2020 WL 6074456]. There, the 18-
year-old defendant challenged his LWOP sentence as cruel and
unusual punishment. In rejecting the defendant’s argument, the
court stated, “Unless and until the United States Supreme Court,
the California Supreme Court, the Legislature, or the voters by
initiative change the law, we are bound to apply it.” (Id. at *8.)




                                16
                               III.
                       DISPOSITION
    The petition for writ of habeas corpus is denied.




                                        RUBIN, P. J.
I CONCUR:




                MOOR, J.




                              17
In re Michael Williams
B303744



BAKER, J., Concurring



      I agree the opinion for the court reaches the correct result,
and I agree with the core of the rationale that leads to that
outcome. I write separately to explain I find it unnecessary to
opine on, and do not now opine on, two points discussed in the
court’s opinion: (1) whether youth offenders sentenced to life
without parole and those sentenced to parole eligible life terms
are similarly situated with respect to their potential for growth
and rehabilitation, and (2) the merits of the views expressed by
the concurring justice in People v. Montelongo (2020) 55
Cal.App.5th 1016, 1035 (conc. opn. of Segal, J.).




                            BAKER, J.